Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 13,  “ said walls” at the end of the claim is vague and indefinite as to whether “said walls” is referring to the “end walls” or “parallel walls”.   Similarly issue is found in claim 14 regarding “said walls”.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clairmont (US patent no.  0519016 ). Clairmont discloses a wheel cradle (figure 1), comprising: an elongate base (A) having a longitudinal axis (X, see examiner’s illustration below) and a transverse axis (Y, see illustration below); a first side panel (B) and a second side panel (B) attached to the base and oriented substantially parallel to the longitudinal axis; and an adjustment device (k, figure 4) configured to variably adjust at least one of the first side panel and the second side panel (B), in a direction substantially parallel to the transverse axis to define a channel (see illustration below) configured for seating a wheel.  

    PNG
    media_image1.png
    777
    804
    media_image1.png
    Greyscale

Regarding claim 3, the wheel cradle of claim 1, Clairmont discloses wherein the wheel (page 2, lines 65-80) is selected from a group consisting of: a road bicycle wheel, a hybrid bicycle wheel, a mountain bicycle wheel, a cyclo-cross bicycle wheel, a track bicycle wheel, a BMX bicycle wheel, a recumbent bicycle wheel, a prone bicycle wheel, a unicycle wheel, a hand-cycle wheel, a wheelchair wheel, a tricycle wheel (page 2, lines 90-91) , and a tandem bicycle wheel.  
Regarding claim 4, the wheel cradle of claim 1, Clairmont discloses wherein the adjustment device (k) is configured to variably adjust the first panel (screw i of panel B adjustably held by nut k, slides in slot b).  
Regarding claim 6, Clairmont discloses a wheel cradle (figure 1), comprising:  a base (A) having raised end-walls (legs a) joined end-to-end by an elongate platform (A); a pair of parallel walls (1st and 2nd panel or B, as illustrated above) one (1st panel above) of which is slidably journaled (via slot b) into the platform (A) of the base for adjustment relative to another of the pair of walls; and an adjustment mechanism (i, k) for adjusting the pair of walls. 
Regarding claim 8, the wheel cradle of claim 6, Clairmont discloses wherein each wall (B) of said pair of parallel walls is formed with an interior flat face (figure 1).  
Regarding claim 10, the wheel cradle of claim 6, Clairmont disclose wherein each wall (B) of said pair of parallel walls has an arcuate bottom (h, figure 4).  
Regarding claim 11, the wheel cradle of claim 6, Clairmont discloses wherein each wall (B) of said pair of parallel walls has a plurality of projecting tabs (i) slidably received in said base (A).  
Regarding claim 12, the wheel cradle of claim 10, Clairmont discloses wherein each wall (B) of said pair of parallel walls has a plurality of radially-projecting tabs (there are two studs i for each wall B received respectively in notches b, figures 1 and 4) slidably received in said base.  

Regarding claim 14, the wheel cradle of claim 11, Clairmont discloses wherein said base (A) has a plurality of notches (b) for receiving the tabs (i) of said walls (B).  

Claims 1-4, 6, 8, 11, 14, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taylor et al (US Patent no. 11383354 ). Taylor discloses a wheel (intended use) cradle, comprising: an elongate base (12) having a longitudinal axis (axis extending through side 456 to side 457) and a transverse axis (52); a first side panel (32) and a second side panel (30) attached to the base and oriented substantially parallel to the longitudinal axis; and an adjustment device (40) configured to variably adjust at least one of the first side panel and the second side panel, in a direction substantially parallel to the transverse axis (52) to define a channel (channel between faces 350 and 450) configured for seating a wheel (intended use).  
Regarding applicant’s recitation of intended use “wheel cradle” which is cradle for a wheel or “for seating a wheel”,  Taylor’s cradle is capable of supporting a wheel to constitute a wheel cradle for seating a wheel.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
  Regarding claim 2, the wheel cradle of claim 1, Taylor discloses wherein: the first panel (32) and the second panel (30) each have an inward face (143 and 350, inside face of 22 together with 450, figure 2) and an outward face (352 and 141,  outer face of 22 together with 452); and the adjustment device (40) comprises a shaft (40) oriented substantially parallel to the transverse axis (52) and a rotatable dial (42) disposed on an outward face of the first panel (32) and configured to screw inward and outward along the shaft to decrease and increase a distance between the inward face of the first side panel and the inward face of the second side panel along the transverse axis (52, figure 1).  
Regarding claim 3, the wheel cradle of claim 1,  as for applicant’s intended use “for seating a wheel” as discussed above, Taylor is capable of supporting the wheel is selected from a group consisting of: a road bicycle wheel, a hybrid bicycle wheel, a mountain bicycle wheel, a cyclo-cross bicycle wheel, a track bicycle wheel, a BMX bicycle wheel, a recumbent bicycle wheel, a prone bicycle wheel, a unicycle wheel, a hand-cycle wheel, a wheelchair wheel, a tricycle wheel, and a tandem bicycle wheel.  
Regarding claim 4, the wheel cradle of claim 1, Taylor discloses wherein the adjustment device (40) is configured to variably adjust the first panel (32).  
Regarding claims 6 and 16, Taylor discloses a wheel (intended use) cradle, comprising:  a base (12) having raised end-walls (82 and 84, figure 1) joined end-to-end by an elongate platform (80); a pair of parallel walls (30 and 32) both of which is slidably journaled into the platform of said base (12) for adjustment relative to another of said pair of walls; and an adjustment mechanism (40) for adjusting said pair of walls (30 and 32).  
Regarding claims 8 and 18,  Taylor discloses wherein each wall (30 and 32) of said pair of parallel walls is formed with an interior flat face (350 and 450).  
Regarding claim 11,  the wheel cradle of claim 6, Taylor discloses wherein each wall of said pair of parallel walls (30 and 32) has a plurality of projecting tabs (20 and 22) slidably received in said base (12).  
Regarding claim 14, the wheel cradle of claim 11, Taylor discloses wherein said base (12) has a plurality of notches (guide channel 70 has notches formed with sides 82 and 84) for receiving the tabs (20 and 22) of said walls.  
Regarding claim 15, the wheel cradle of claim 6, Taylor discloses wherein said adjustment mechanism (40) is an adjustment screw. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Clairmont (US patent no.  0519016 ) in view of Parkins (US patent no. 8800786  ). Clairmont discloses a wheel cradle comprising all the claimed features of applicant’s device except for a bicycle stand, comprising a plurality of wheel cradles as claimed in claim 1.  Parkins (US patent no. 8800786  ) discloses a bicycle stand (500, figure 12) comprising a plurality of wheel cradles (502A-502C) for supporting plurality of bicycles. It would have been obvious to one of ordinary skilled in the art to have created a stand with a plurality of wheel cradle of Clairmont for supporting a plurality of bicycles as taught to be desirable by Parkins.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clairmont (US patent no.  0519016 ) in view of Benson et al (US Publication no. 20030068472). Clairmont discloses a wheel cradle comprising all the claimed features of applicant’s device except for wherein each wall of said pair of parallel walls is reinforced by a waffle pattern of reinforcing ribs.  Benson et al (US Publication no. 20030068472) teaches construction of panels reinforced with waffle pattern (13) of reinforcing ribs (19 and 21) for stiffening the panel (paragraph [0016]). It would have been obvious to one of ordinary skilled in the art to have modify the wheel cradle of Clairmont such that each wall of the pair of parallel walls is reinforced by a waffle pattern of reinforcing ribs for stiffening each wall as taught to be desirable by Benson.  
Claims 7, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clairmont (US patent no.  0519016 ) in view of Curlee et al (US Patent no. 8104588).   Clairmont discloses a wheel cradle comprising all the claimed features of applicant’s device as discussed above.
Regarding claim 7, the wheel cradle of claim 6, Clairmont does not disclose wherein each wall of said pair of parallel walls is shaped in an arcuate segment.  Curlee teaches in a wheel cradle (136, figures 1 and 2) having two side walls (200 and 202) with a channel there between for seating a wheel of a motorcycle wherein the two side walls is shaped in an arcuate segment so as to conform to the shape of the wheel. It would have been obvious to one of ordinary skilled in the art to have modify each wall of Clairmont such that it is shaped in an arcuate segment for conforming to the wheel as taught to be desirable by Curlee.
Regarding claim 10, the wheel cradle of claim 6, Clairmont does not disclose wherein each wall of said pair of parallel walls has an arcuate bottom. Curlee teaches in a wheel cradle (136, figures 1 and 2) having two side walls (200 and 202) with a channel there between for seating a wheel of a motorcycle wherein the two side walls are adjustable relative to each other and wherein each side wall has arcuate bottom (figure 2) to conform to the shape of the wheel.  It would have been obvious to one of ordinary skilled in the art to have modify the each wall of Clairmont such that each wall has an arcuate bottom to conform to the shape of the wheel as taught to be desirable by Curlee.        
Regarding claim 12, the wheel cradle of claim 10, in the Clairmont and Curlee combination discussed above, Clairmont discloses wherein each wall (B) of said pair of parallel walls has a plurality of radially-projecting tabs (i) slidably received in said base (A).  
Regarding claim 13, the wheel cradle of claim 12, in the Clairmont and Curlee combination discussed above, Curlee discloses wherein said base has an arcuate upper surface conforming to the bottom of said walls (figures 1 and 2).  
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Clairmont (US patent no.  0519016 ) in view of Taylor et al (US Patent no. 11383354 ). Clairmont discloses a wheel cradle (figure 1), comprising:  a base (A) having raised end-walls (legs a) joined end-to-end by an elongate platform (A); a pair of parallel walls (1st and 2nd panel or B, as illustrated above) one (1st panel above) of which is slidably journaled (via slot b) into the platform (A) of the base for adjustment relative to another of the pair of walls; and an adjustment mechanism (i, k) for adjusting the pair of walls. 
However, Clairmont does not disclose both walls slidably journaled into the platform.  
Taylor teaches a cradle comprising:  a base (12) having raised end-walls (82 and 84, figure 1) joined end-to-end by an elongate platform (80); a pair of parallel walls (30 and 32) both of which is slidably journaled into the platform of said base (12) for adjustment relative to another of said pair of walls; and an adjustment mechanism (40) for adjusting said pair of walls (30 and 32) simultaneously.  
It would have been obvious to one of ordinary skilled in the art to have modify the wheel cradle of Clairmont such that both walls slidably journaled into the platform for simultaneous adjustment of both walls as taught to be desirable by Taylor.
Regarding claim 17, the wheel cradle of claim 16, Clairmont discloses wherein each wall (B) of the pair of parallel walls (B) is shaped in an arcuate segment (see arcs a, figure 2).  
Regarding claim 18, the wheel cradle of claim 16, Clairmont discloses wherein each wall (B) of said pair of parallel walls is formed with an interior flat face (figure 1).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Clairmont (US patent no.  0519016 ) in view of Taylor et al (US Patent no. 11383354 ) as applied to claim 16 above, and further in view of Benson et al (US Publication no. 20030068472). Clairmont and Taylor combined discloses a wheel cradle comprising all the claimed features of applicant’s device except for wherein each wall of said pair of parallel walls is reinforced by a waffle pattern of reinforcing ribs.  Benson et al (US Publication no. 20030068472) teaches construction of panels reinforced with waffle pattern (13) of reinforcing ribs (19 and 21) for stiffening the panel (paragraph [0016]). It would have been obvious to one of ordinary skilled in the art to have modify the wheel cradle of Clairmont and Taylor combined such that each wall of the pair of parallel walls is reinforced by a waffle pattern of reinforcing ribs for stiffening each wall as taught to be desirable by Benson.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Clairmont (US patent no.  0519016 ) in view of Taylor et al (US Patent no. 11383354 ) as applied to claim 16 above, and further in view of Curlee et al (US Patent no. 8104588).   Clairmont and Taylor combined discloses a wheel cradle comprising all the claimed features of applicant’s device as discussed above except wherein each wall of said pair of parallel walls has an arcuate bottom. Curlee teaches in a wheel cradle (136, figures 1 and 2) having two side walls (200 and 202) with a channel there between for seating a wheel of a motorcycle wherein the two side walls are adjustable relative to each other and wherein each side wall has arcuate bottom (figure 2) to conform to the shape of the wheel.  It would have been obvious to one of ordinary skilled in the art to have modify the each wall of Clairmont and Taylor combined such that each wall has an arcuate bottom to conform to the shape of the wheel as taught to be desirable by Curlee.      

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art of record further demonstrate stands with one or more cradles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc